Case 2:85-cv-04544-DMG-AGR Document 925-1 Filed 08/21/20 Page 1 of 12 Page ID
                                 #:40400




             Defendants’ Exhibit 1
Case 2:85-cv-04544-DMG-AGR Document 925-1 Filed 08/21/20 Page 2 of 12 Page ID
                                 #:40401


                            UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

   JENNY LISETTE FLORES, et. al.,          )   Case No.: CV 85-4544-DMG
                                           )
         Plaintiffs,                       )
                                           )
   v.                                      )
                                           )
   WILLIAM BARR, Attorney General of the   )
   United States, et al.,                  )
                                           )
         Defendants.                       )
                                           )



                       DECLARATION OF MELLISSA HARPER
 I, Mellissa Harper, pursuant to 28 U.S.C. § 1746, and based upon my personal

 knowledge and information made known to me from official records and reasonably

 relied upon in the course of my employment, relating to the above-captioned matter,

 hereby declare as follows:

        1. I am the Chief of the Juvenile and Family Residential Management Unit

 (JFRMU), Enforcement and Removal Operations (ERO), U.S. Immigration and

 Customs Enforcement (ICE), Department of Homeland Security. JFRMU addresses

 issues confronting unaccompanied alien children (UAC) and alien family groups

 who come into ERO custody. JFRMU develops policies sensitive to the various

 vulnerabilities and needs of these populations. JFRMU trains, monitors, and advises

 Field Office Juvenile Coordinators. JFRMU oversees and monitors the

 implementation of nationwide court orders that impact this population, including
Case 2:85-cv-04544-DMG-AGR Document 925-1 Filed 08/21/20 Page 3 of 12 Page ID
                                 #:40402



 those in the present case.

          2.       Responsibilities within my purview include oversight of the housing of

 minors and family groups/units in hotels. 1 This is accomplished through a contract

 with MVM Inc. (MVM), a company specializing in the transportation and care of

 this vulnerable population. Minors and family groups/units are housed in hotels in

 and around McAllen, Texas; El Paso, Texas; and, Phoenix, Arizona.

          3.       MVM hires “Transportation Specialists” who interact and care for

 minors and family groups/units while in the hotel. These Specialists must meet the

 following requirements in order to provide care in hotel settings: 1) Possess an

 associate degree in an appropriate discipline from an accredited college (a high

 school diploma with one or more years of extra relevant experience may be

 substituted for an associate degree); and, 2) Have at least two years of documented

 experience in a field related to law, social work, detention, corrections, or similar

 occupational area; as well as certification, licensure, and credentials applicable to

 the professional accreditation of the position if applicable (a minimum of three years

 of experience in a related field is required when a high school diploma with one or

 more years of relevant experience is substituted for an associate degree).




 1
  A family “groups” refers to siblings, minors with aunts/uncles, etc., and family “units” are traditional parent/child
 units.
Case 2:85-cv-04544-DMG-AGR Document 925-1 Filed 08/21/20 Page 4 of 12 Page ID
                                 #:40403



 Placement into hotels

       4.     When a single minor or family group/unit is completely processed by

 U.S. Customs and Border Protection (CBP), JFRMU and MVM are notified that the

 single minor or family group/unit is ready for transfer to ICE. Based on the specifics

 of the single minor(s) or family group/unit ready for transfer, MVM assigns staff to

 respond. MVM normally takes custody of a single minor or family group/unit within

 hours of notification and they are transported to a local hotel.


 ICE oversight of hotel placements


       5.     MVM has management on-site at the hotels and additional levels of

 management that conduct random drop-ins at the hotels. Additionally, MVM quality

 control compliance specialists are on-site to ensure compliance with agreed-upon

 detention standards.

       6.     There are, at minimum, two Transportation Specialists assigned to each

 room, with at least one Transportation Specialist the same gender as the minor(s) in

 the room. Each minor has their own bed; therefore, room configuration determines

 the number of minors in a room. Transportation Specialists must remain inside the

 rooms within the line-of-sight of the minors or family members.

       7.     Transportation Specialists are assigned to safeguard the minors and

 family groups/units and to ensure that COVID-19 protocols are followed.
Case 2:85-cv-04544-DMG-AGR Document 925-1 Filed 08/21/20 Page 5 of 12 Page ID
                                 #:40404



       8.     Parents are responsible for the care of their children with the assistance

 of the Transportation Specialists.

       9.     The Transportation Specialists interact with single minors in ways such

 as playing board or video games or watching television and movies (chosen by the

 minor) in order to keep them comfortable, engaged, and at ease.

       10.    Most Transportation Specialists are native Spanish speakers and, thus,

 are able to keep the minors and family groups/units informed and are able to respond

 to any questions they may have.

       11.    An ICE Supervisory Detention and Deportation Officer is the

 contractual local Compliance Officer and oversees all aspects of the operations. In

 addition, in McAllen, Texas, the location of the largest operation, there are ICE

 personnel assigned to the MVM operation. ICE personnel regularly visit the hotels

 to ensure compliance.

       12.    Additionally, ICE JFRMU’s independently contracted inspection team

 for the family residential centers and ICE juvenile facilities has created a Flores-

 based inspection tool specific to the hotel program. Unannounced virtual inspections

 have been conducted in all three cities to verify conditions at the hotels are humane

 and safe. As a result of these inspections, additional Flores compliance has been

 achieved and improvements have been made to the hotel program to include
Case 2:85-cv-04544-DMG-AGR Document 925-1 Filed 08/21/20 Page 6 of 12 Page ID
                                 #:40405



 streaming religious services, if desired by the minor or family group/unit, as well as

 virtual exercise programs through streaming video.


 Personal care items, food and sanitary measures (COVID-19 protections)

 provided

       13.    When the MVM Command Center receives notification from CBP that

 a minor or family group/unit processed under Title 42 is ready for transfer to MVM

 care, a travel kit is created for each minor or family member. The kits are gender

 and age specific. A kit includes a toothbrush, toothpaste, comb/brush, body soap,

 shampoo, deodorant, lip balm, and feminine hygiene products (if female minor over

 10). Additionally, depending on the age(s) and composition of a family group/unit,

 the kit may also include: diapers, wipes, diaper rash ointment, formula, bottles,

 pacifiers, and baby blankets. Climate appropriate clothing items such as gloves, hats,

 and jackets are also included, if necessary.

       14.    Sets of new clothing and shoes are provided daily for all minors and

 family members. Clothing sets generally consist of undergarments, socks, shirts,

 sweatpants or jeans, t-shirts, sweatshirts or light jacket, and “crocs” or

 sneakers. Climate appropriate clothing items such as gloves, hats, and jackets are

 also included, if necessary.
Case 2:85-cv-04544-DMG-AGR Document 925-1 Filed 08/21/20 Page 7 of 12 Page ID
                                 #:40406



          15.   Each minor receives a backpack containing their hygiene kit, clothing

 and shoes, and any toys/books issued. The backpack is also provided for storage of

 any personal items the minor or family member may have with them.

          16.   Snacks and water are always available during transport. Snacks, such

 as chips, crackers, cookies, fruit gummies, etc., water, juice, milk, and fruit are

 available 24/7 in the room. Three hot meals delivered from local restaurants, and

 chosen by the detainees, are served per day. Meals designed to meet nutritional

 standards are catered from various local area restaurants and include entrees and

 sides.

          17.   All hotel rooms are equipped with showers, and minors are reminded

 by the Transportation Specialists to bathe daily. Additionally, hand washing is

 required and encouraged regularly. Signs showing proper hand-washing procedures

 are posted by MVM personnel when preparing the hotel room.

          18.   Personal protective equipment, namely, masks, gloves, hand sanitizer,

 and cleaning wipes, are available 24/7. Sanitizing of the flat surfaces and commonly

 touched areas in the hotel room is conducted throughout the day pursuant to a regular

 schedule. Additionally, games, books, toys, remote controls, and video game

 controllers are wiped clean with sanitizer regularly throughout the day. Masks are

 required to be worn at all times except when eating or drinking, and social distancing

 is enforced.
Case 2:85-cv-04544-DMG-AGR Document 925-1 Filed 08/21/20 Page 8 of 12 Page ID
                                 #:40407



           19.        In addition to the measures described above, other COVID-19 related

 practices are in place including, but not limited to:

                 a.    Prior to the beginning of their shift, temperatures of Transportation

                      Specialists are taken, and they are asked COVID-19 related questions.

                 b. Thereafter, the Transportation Specialists take their own temperature

                      every four hours and at the end of their shift.

                 c. Prior to taking family groups/units and minors into custody, their

                      temperatures are taken, and they are asked COVID-19 related

                      questions.

                 d. If a minor or family group/unit develops symptoms of COVID-19, or

                      has been diagnosed with COVID-19, the minor or family group/unit is

                      provided and wears an N95 mask instead of the surgical mask, and the

                      Transportation Specialist wears the N95 mask, gloves, gowns, shoe

                      covers, and face shields.

                 e. If a minor or family unit has been in the hotel room and tested positive

                      for COVID-19, the room is sanitized every three days using the “Halo

                      Fogger.” 2

                 f. If a minor or family group/unit is taken to an urgent care center or local

                      emergency room and tests positive for COVID-19, the positive


 2
     https://halosil.com/#
Case 2:85-cv-04544-DMG-AGR Document 925-1 Filed 08/21/20 Page 9 of 12 Page ID
                                 #:40408



               individual will be moved to a separate room and kept away from

               others. If it is a member of a family group/unit, the positive family

               member will be cared for separately, unless there is a tender age child

               present, in which case a parent will remain in the room to care for the

               child. Under these circumstances, the Transportation Specialist

               notifies ICE and the MVM Site Manager immediately.


 Medical care available to minors at hotels


       20.    A medical professional from the ICE Health Services Corps (IHSC) is

 on-site at the hotels to check the health of both minors and adults housed at the

 hotel. Each day, all minors and family members are seen, and screened for any

 medical issues, by the on-site IHSC medical professional. Medical professionals

 include registered nurses and/or advanced practice providers. These providers can

 consult with an on-call physician, if necessary. Additionally, temperatures of minors

 and family members are taken and recorded every 4 hours. Urgent care centers or

 local emergency rooms are used in the event of a medical emergency or in cases

 where behavioral health services are needed. If an emergency occurs when no

 medical staff is present, MVM informs IHSC immediately and transports the adult

 or minor to local health resources as stated in the previous sentence.
Case 2:85-cv-04544-DMG-AGR Document 925-1 Filed 08/21/20 Page 10 of 12 Page ID
                                 #:40409



 Access to counsel and family


        21.    Every minor or family group/unit housed in a hotel is given a minimum

 of one phone call a day. They can call any family member, domestic or international.

 Additionally, phone calls are granted upon request without limitations. If an attorney

 has a Form G-28 (“Notice of Entry of Appearance as Attorney or Accredited

 Representative”) on file, or if a request for an attorney call is relayed to JFRMU or

 MVM, the call is scheduled and facilitated as soon as possible.


 Data regarding minors in Title 42 proceedings


        22.    On August 12, 2020, ICE conducted a data analysis of minors held in

 hotels for purposes of Title 42 expulsion. This data reflects minors subject to the

 Title 42 process who were housed in hotels from April 18, 2020, until July 31, 2020.

 The data reflects that minors under age 10 have been accompanied by a family

 member. The data is attached to this declaration for the court’s review as Exhibit 1

 (note, in Exhibit 1, references to “FAMGR” refer to family “groups” [siblings,

 minors with aunts/uncles, etc.], as compared to the typical FAMU reference, which

 is a traditional parent/child unit).
Case 2:85-cv-04544-DMG-AGR Document 925-1 Filed 08/21/20 Page 11 of 12 Page ID
                                 #:40410



          23.   The below graph and table show the Average Length of Stay in a

 hotel by both month and category:




                                              Category
          Book-in Month      Family Group    Family Unit Single Minor   Average
  April                                4.0            3.0         3.5         3.5
  May                                  1.7           12.1         5.5         6.2
  June                                 4.1           13.1         5.5         6.0
  July                                 3.7           11.0         4.7         5.3
  Average                              3.6          11.5          4.9         5.5
Case 2:85-cv-04544-DMG-AGR Document 925-1 Filed 08/21/20 Page 12 of 12 Page ID
                                 #:40411



         24.   The below table details the count(s) of T42 minors held in hotels by

 Age and Category:




 Source: ICE Title 42 enforcement data from March 20, 2020 through July 31,

 2020.

         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

 foregoing is true and correct to the best of my knowledge and belief.




   Dated: August 21, 2020                ____________________________________

                                         Mellissa Harper. Unit Chief,
                                         Juvenile and Family Residential
                                         Management Unit
                                         U.S. Immigration and Customs Enforcement
